Citation Nr: 1145511	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  06-28 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than June 16, 2004, for the award of service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO granted service connection for a cervical spine disability, and assigned an effective date for service connection of June 16, 2004.  The Veteran appeals for an earlier effective date for the award of service connection.

The Veteran provided testimony at an August 2011 hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

At the hearing, the Veteran raised the issue of whether a March 1987 RO rating decision, which denied a claim of service connection for cervical spine disability, should be revised or reversed on the basis of clear and unmistakable error (CUE).  See generally 38 U.S.C.A. § 5109A.  This type of collateral attack could provide another basis for the earlier effective date of award sought on appeal.  See generally Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (a final decision may only be challenged on the basis of a CUE motion raised before VA in the first instance.)

As addressed below, the Board finds that the Veteran properly appealed the March 1987 RO rating decision which remained pending at the time of the April 2005 RO rating decision, which ultimately awarded service connection for a cervical spine disability.  As there is no finality in the March 1987 RO rating decision and the Board awards an effective date back to the filing of the claim in 1986, the CUE claim raised by the Veteran at the hearing is moot and need not be addressed.




FINDINGS OF FACT

1.  The Veteran underwent surgery for service-related cervical spine disability in May 1985.

2.  On July 10, 1986, the RO received the Veteran's original claim for service connection for neck disability.

3.  The Veteran was denied service connection for a cervical spine disability in an RO rating decision dated in March 1987; he was provided written notice of this decision in April 1987.

4.  The RO received clear and specific notice that the Veteran disagreed with the denial of the claim for service connection for a cervical spine disability at an RO hearing in November 1987, within one year of notice of the March 1987 rating decision.

5.  A supplemental statement of the case issued in April 1988 addressed the issue of service connection for a back disorder; in the reasons for decision the RO provided the reasons for denial of service connection for a low back disability, and the reasons for denial of service connection for cervical spine disability; the issue of service connection for back disability was clearly contended and construed as encompassing both service connection for a low back disability and service connection for a cervical spine disability. 

6.  In the cover letter to the April 1988 supplemental statement of the case, the Veteran was not advised of a requirement to submit a substantive appeal, but rather that the case would be forwarded to the Board and that if he had made his position clear no response to the supplemental statement of the case was necessary.

7.  In February 1989 and again in August 1990, the Board remanded a claim stylized as service connection for a chronic back disorder to the RO, thereby accepting jurisdiction over the claims for both service connection for a low back disability and service connection for a cervical spine disability.

8.  The claim for service connection for a cervical spine disability continued to be adjudicated by the RO as a claim in appellate status through the date of a September 1990 supplemental statement of the case, but was not adjudicated in a Board decision in July 1991 which rephrased an issue as service connection for a chronic low back disability; a claim of service connection for cervical spine disability remained within the Board's appellate jurisdiction until the claim was granted in full in an RO rating decision dated in April 2005.

9.  For the time period prior to July 10, 1986, the Veteran did not file a formal or informal claim of entitlement to service connection for cervical spine disability.


CONCLUSION OF LAW

The criteria for an effective date of July 10, 1986, for the grant of service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400(b)(2) (2011); Percy v. Shinseki, 23 Vet. App. 37 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran seeks an effective date of July 1986 for the grant of service connection for cervical spine disability.  See notice of disagreement received in April 2005, lines 14-15.  In this decision the Board grants the benefit sought on appeal in full.  Therefore, no further notice or development is needed with respect to this appeal.  

Merits of the Claim

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim re-opened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

In cases where, as here, the claim for service connection at issue was received more than one year after discharge from service, the effective date for assignment is the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2).

On July 10, 1986, the RO received the Veteran's claims for service connection for neck disability and low back disability, among other claims.

Among other claims denied, the Veteran was denied service connection for a "neck condition" and for a "low back condition" in an RO rating decision dated in March 1987, of which he was provided written notice by the RO in April 1987.

The RO received a notice of disagreement from the Veteran in April 1987; however, the notice of disagreement did not clearly and specifically identify the claims of service connection for a neck condition or a low back condition as matters the Veteran wanted to appeal.

A statement of the case that did not include the issues of service connection for a cervical spine disability or a low back disability was issued in July 1987.

In response to the July 1987 statement of the case, the Veteran clarified in a VA Form 9 in September 1987 that he disagreed with the denial of service connection for a back condition; he did not distinguish between the denial of service connection for a cervical spine disability and the denial of service connection for a low back disability.

However, at an RO hearing in November 1987, within one year of notice of the March 1987 rating decision, the RO received clear and specific testimony that the Veteran disagreed with the denials of the claim for service connection for a cervical spine disability and for service connection for a low back disability.  See November 1987 RO hearing transcript, pages 1, 4-6.  As this notice of disagreement was received within one year of April 1987 notice of the rating decision, the notice of disagreement was timely.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.201 (a notice of disagreement, which initiates an appeal, must be filed in writing at the RO within one year after the date of mailing of notice of the RO decision).  See generally Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (an oral statement at an RO hearing, when later reduced to writing in transcript, operated as the functional equivalent of a "written communication" for purposes of filing an NOD). 

A supplemental statement of the case issued in April 1988 addressed the sole issue of "service connection for a back disorder."  In the reasons for decision section of the supplemental statement of the case the RO provided the reasons for denial of service connection for a low back disability, and the reasons for denial of the claim for service connection for a cervical spine disability.  The issue of service connection for back disability was clearly and unambiguously contended and construed as encompassing both service connection for a low back disability and service connection for a cervical spine disability.  See April 1988 supplemental statement of the case, page 3.  The cover letter to the supplemental statement of the case advised the Veteran the case would be forwarded to the Board, and that if he felt he had already made his position clear no reply to the supplemental statement of the case was necessary.

In February 1989, the Board remanded the claim of service connection for "a chronic back disorder" to the RO, thereby appearing to accept jurisdiction over the claims for both service connection for a low back disability and service connection for a cervical spine disability.

At a December 1989 RO hearing, the Veteran continued to specifically and unambiguously address claims service connection for both a low back disability a and a cervical spine disability, and this testimony was received as relevant to the claim remanded by the Board of service connection for a chronic back disorder.

A January 1990 RO Hearing Officer adjudication of the issue of service connection for a chronic back disorder clearly adjudicates the matters of service connection for a low back disability and service connection for a cervical spine disability.

In August 1990, the Board again remanded to the RO the Veteran's claim for service connection for a chronic back disorder.

A September 1990 supplemental statement of the case on the issue of entitlement to service connection for a chronic back disorder clearly and specifically provides reasons for the denial of service connection for low back disability and service connection for "disability of the cervical spine."  See September 1990 RO supplemental statement of the case, page 6.  The September 1990 cover letter for the supplemental statement of the case advised the Veteran his case would be forwarded to the Board, and that if he felt he had already made his position clear, no reply to the supplemental statement of the case was necessary.

A February 1990 VA Form 646 from the Veteran's representative, date-stamped by the RO in February 1990 but apparently re-submitted and associated with the claims file in November 1990, addresses evidence and argument for the claim for service connection for a chronic back disorder, pertaining clearly and specifically to both service connection for a low back disability and service connection for a cervical spine disability.

In July 1991, the Board addressed and denied a claim rephrased as service connection for a "chronic low back disability."  The Board did not explain the reasoning for rephrasing the issue, and made no mention of the prior adjudications which had stylized a claim of service connection for a chronic back disorder as encompassing both the low back and cervical spine.  See July 1991 Board decision, Issue no. 1; Reasons and Bases pages 4-5; Findings of Fact nos. 1-2; Conclusion of Law no. 1.  

In January 2000, the Veteran submitted to the RO a claim for service connection for "cervical neck disability."  The RO denied the claim for lack of new and material evidence in May 2000.

On June 16, 2004, the Veteran submitted a claim for service connection for a cervical spine disability.  The RO granted the claim in a rating decision dated in April 2005, and assigned an effective date of June 16, 2004, for the grant of service connection.

The claim for service connection was granted in large part based upon the favorable opinion of a private neurosurgeon submitted in August 2004, and the favorable opinion of a VA examining physician in January 2005.  The neurosurgeon and VA examiner both found that the Veteran's current cervical spine disability was related to a well-documented in-service motorcycle accident in which the Veteran also sustained a fracture to the left clavicle and a separation of the left shoulder.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Board finds that the RO received a clear and specific notice of disagreement at a November 1987 RO hearing, within one year of April 1987 notice of the March 1987 denial of service connection for a cervical spine disability.  See 38 U.S.C.A. § 7105.  From that time through February 1991, the claim for service connection for cervical spine disability was specifically addressed in multiple supplemental statements of the case, in multiple writings from the Veteran and his representative, and at multiple RO hearings.  

From April 1988 forward, the claim was clearly and unambiguously treated as a claim in full appellate status.  The April 1988 supplemental statement of the case was the first adjudicative document that reflected that the claim for service connection for a cervical spine disability had been placed in appellate status.  The cover letter to the supplemental statement of the case informed the Veteran that the claim would be placed on the Board's docket and that "if you feel you have already made your position clear, no reply is necessary."  The Veteran was never advised of a requirement to submit a substantive appeal with respect to the claim, but rather was informed that the claim was in appellate status and that no further reply was necessary. A September 1990 supplemental statement of the case again addressed the reasons for the denial of the claim for service connection for cervical spine disability, and informed the Veteran that the matter would be forward to the Board and that no response to the supplemental statement of the case was necessary if he had already made his position clear.

Under the circumstances, the proper action for the Board is to waive any requirement for a timely substantive appeal as to the July 10, 1986 claim for service connection for a cervical spine disability as the RO adjudicative actions reflect acceptance of the claim in appellate status.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA may waive objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  

To hold otherwise would be counter to the spirit of the "paternalistic" and "uniquely pro-claimant" nature of VA's administrative scheme.  See generally Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000).  See also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth.") 


The Veteran's appeal received in November 1987, as consistently accepted by the RO as placing the claim in full appellate status for over three years thereafter, was sufficient to establish the Board's appellate jurisdiction over his claim.  Further, the Board effectively accepted jurisdiction over the claim for service connection for a chronic back disorder, which as a factual matter was consistently contended and construed to include a low back disability and a cervical spine disability, by setting forth the issue as in appellate status in remands dated in February 1989 and August 1990.  It is beyond reasonable argument that the Veteran intended to appeal the claim for service connection for a cervical spine disability to the Board and that he was diligent in pursuing this appeal, and that the RO had accepted the claim as in full appellate status in supplemental statements of the case in April 1988 and September 1990.

However, the Board neglected to adjudicate the issue of entitlement to service connection for a cervical spine disability in its July 1991 adjudication of the Veteran's four additional claims that were in appellate status at the time.  

Thus, the Veteran's July 10, 1986 service connection claim remained in appellate status at the time he filed a claim for a cervical spine disability in May 2000.  The RO denied this claim for lack of new and material evidence, but the RO did not have the power or authority to remove the matter from the Board's appellate jurisdiction.  Because the Board had not issued a final decision on the claim for service connection for a cervical spine disability, the claim remained within the Board's jurisdiction until the RO resolved the matter on appeal by granting service connection for a cervical spine disability in April 2005.  See 38 U.S.C.A. § 7104 (Jurisdiction of the Board).

Private records of treatment and hospitalization show that the Veteran underwent surgery for a cervical spine disability in May 1985.  As a result, the Board finds that the Veteran had a cervical spine disability prior to the date of his July 10, 1986, claim for service connection for neck disability.  It is also clear that the claims for neck disability and a cervical spine disability are one and the same.  Clemons, 23 Vet. App. 1 (2009).  The medical opinions of record in 2004 and 2005 have determined that the Veteran's cervical spine disability, present in 1985, was incurred during active service.  Thus, an award of service connection properly extends to the filing of the original claim on July 10, 1986.  38 C.F.R. § 3.400(b)(2).  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (an effective date of service connection award is based upon the date the disability arose, and not the date that a later medical opinion substantiated a nexus).  The claim, therefore, is granted in full. 

In so holding, the Board notes that the award of an effective date to July 10, 1986 satisfies the Veteran's appeal.  See April 2005 notice of disagreement, lines 14-15, requesting effective date for service connection for a cervical spine disability of July 1986.  To the extent the record can be construed otherwise, the Board review of the record clearly indicates that, prior to July 10, 1986, the Veteran did not file a formal or informal service connection claim.  Thus, there is no legal basis for an even earlier effective date of award.


ORDER

Entitlement to an earlier effective date of July 10, 1986, for service connection for a cervical spine disability is granted.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


